Citation Nr: 1547663	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  10-38 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to a rating in excess of 30 percent for residuals of traumatic brain injury (TBI) with cognitive disorder and adjustment disorder with depressed mood.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to December 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

On his September 2010 VA Form 9, Appeal to the Board, the Veteran limited his appeal to those matters listed on the title page.  

While he also requested a Board hearing on his VA Form 9, he subsequently cancelled this request in a subsequent Form 9 received in October 2010.  The Board will thus proceed with an appellate disposition in these matters.

The Board has considered whether, consistent with the Veteran's statements, his treatment records, and Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Veteran's claim for service connection for PTSD should be expanded to include any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  However, in this case, the Veteran's other psychiatric impairment is already considered in the evaluation for his service connected TBI residuals as adjustment disorder with depressed mood.  Accordingly, the scope of the appeal is limited to service connection for PTSD.

The issue of entitlement to service connection for PTSD, on the merits, as well as the claim for increased rating for TBI with cognitive disorder and adjustment disorder with depressed mood and the claim for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The RO denied service connection for PTSD in an unappealed November 2006 rating decision. 
 
 2. The evidence received since the November 2006 rating decision relates to an unestablished fact necessary to substantiate the claims for PTSD.


CONCLUSIONS OF LAW

1. The November 2006 rating decision denying the claims for service connection for PTSD is final. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103  (2014).
 
2. New and material evidence has been received, the claim for service connection for PTSD is reopened. 38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2014).

Given the favorable disposition of the Veteran's request to reopen, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

II. Analysis

 The Veteran seeks to reopen his claim for service connection for PTSD.

The RO denied service connection for PTSD in a November 2006 rating decision. The denial was based on a finding that there was no diagnosis of PTSD on VA examination or in VA treatment records.  The RO also indicated that the Veteran did not have a confirmed stressor.  

The Veteran did not appeal this decision and new and material evidence was not received within the one-year appeal period. Thus, the decision is final. See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156, 20.1103.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

For applications to reopen filed after August 29, 2001, as was the applications to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285   (1996). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material has been submitted is "low." The Board follows that threshold. See Shade v. Shinseki, 24 Vet. App. 110, 117   (2010).

Here, the submitted evidence includes additional VA outpatient treatment records, VA examination reports, and various written statements from the Veteran.

In this case, the newly-received VA treatment records document history of PTSD.  An August 2008 treatment report indicated that the Veteran presented with a previous diagnosis of PTSD, adjustment disorder with mixed anxiety and depression polysubstance abuse in remission, and traumatic brain injury, status post  motor vehicle accident in 1982 (organic brain syndrome).  A December 2008 report indicates that, after mental status examination, diagnoses of PTSD, adjustment reaction with emotion and conduct, polysubstance abuse in remission, and organic brain syndrome were assigned.  

Thus, the additional evidence received since the November 2006 rating decision relates to a diagnosis of PTSD, an unestablished fact necessary to substantiate the claim. The evidence is new, material and serves to reopen the claim.


ORDER

 The application to reopen the claim for service connection for PTSD is granted.
REMAND

The Board's review of the claims file reveals that additional development on the claim for service connection for PTSD as well as the claim for increased rating for TBI with cognitive disorder and adjustment disorder is warranted.

As indicated above, the Veteran's VA treatment records reflect diagnosis and treatment of PTSD; however, on VA psychiatric examinations in 2006, 2009, and 2010, the examiners indicated that the criteria for a diagnosis of PTSD were not met.  For cases certified to the Board after August 4, 2014 (such as this one), the diagnosis of a mental disorder must be in accordance with the DSM-V. 38 C.F.R. § 4.125(a); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V). As it is unclear whether the Veteran would have diagnosable PTSD under DSM-V remand is necessary.

With respect to the claim for increased rating for TBI with cognitive disorder and adjustment disorder with depressed mood, the record reflects that the Veteran's disorder has been rated pursuant to the criteria of 38 C.F.R. § 4.124a, Diagnostic Codes 8045-9304.

Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning: cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  Id. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, should be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

In this case, the Board finds that the evidence of record is currently insufficient to assign a rating for the Veteran's TBI with cognitive disorder and adjustment disorder. Here, the RO has assigned a 30 percent rating for TBI under 38 C.F.R. § 4.130, General Rating for Mental Disorders, and assigned separate ratings for physical manifestations including incomplete paralysis of the left sciatic and radicular nerves.  The RO has not considered whether separate evaluation is warranted on the basis of cognitive symptoms, nor has the Veteran been provided with an examination to evaluate the any cognitive impairment and other residuals of TBI not otherwise classified, as is required under Diagnostic Code 8045.  

Accordingly, the Board believes that the Veteran should be afforded a VA examination to determine the nature and severity of his service-connected TBI, to include cognitive impairment.  The RO should then consider whether, based upon the findings of the TBI examination as well as psychiatric examination, the Veteran should be evaluated separately for any cognitive impairment and emotional/behavioral impairment as noted under Diagnostic Code 8045.

Moreover, while the claims file currently includes VA outpatient treatment records from the dated through November 2012, more recent records of VA treatment may be available. The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Hence, the AOJ should obtain VA treatment records dated since November 2012 following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Finally, as regards the claim for a TDIU, as any decision with respect to the claim for service connection for PTSD and the claim for increased rating for TBI may affect the Veteran's claim for a TDIU, the claim for a TDIU is inextricably intertwined with the claim for service connection. As the claims should be considered together, it follows that, any Board action on the TDIU claim, at this juncture, would be premature. Hence, a remand of this matter is warranted, as well.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain from the VA Medical Center all outstanding, pertinent records of evaluation and/or treatment of the since September 2010. The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

2.  The AOJ should take appropriate steps to send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal. 

If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain copies of those records.

3.  The AOJ should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed PTSD. The entire claims file, including electronic claims file, must be made available to the examiner designated to examine the Veteran. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should clearly indicate whether, under the criteria of the DSM-V, the Veteran meets the criteria for a diagnosis of PTSD.  If so, the examiner should make a determination as to whether it is at least as likely as not that the Veteran's PTSD is a result of an in-service stressor-namely, the 1982 motor vehicle accident documented in service treatment records.

In formulating the requested opinions, the examiner is asked to specifically consider and address the Veteran's service treatment and personnel records documenting the in-service motor vehicle accident as well as post-service treatment records and VA examinations describing his mental health history.  

The examiner is advised that the Veteran is competent to report symptoms and treatment and that his reports, including his reports as to the onset and chronic nature of his symptoms, must be taken into account, along with the other evidence of record, in formulating the requested opinions.

A complete rationale should be provided for any opinions expressed.

4. The AOJ then should have the Veteran scheduled for VA examination(s) to ascertain the severity of his service-connected residuals of TBI with cognitive disorder and adjustment disorder with depressed mood. All indicated tests and studies must be conducted.

All three areas of dysfunction that may result from TBI (i.e., cognitive, emotional/behavioral, and physical) must be evaluated and all pertinent symptomatology and findings should be reported in detail utilizing the current Compensation and Pension Examination TBI Examination Guidelines.

All examination findings must be set forth in detail and a complete rationale should be provided for any opinions expressed.

5.  The AOJ should undertake any additional development deemed warranted.
 
6. Then, the AOJ should readjudicate the Veteran's claims.  In particular, the AOJ is asked to consider whether, consist with 38 C.F.R. § 4.124a, Diagnostic Code 8045, separate rating is warranted for the Veteran's cognitive/subjective symptoms and psychiatric impairment stemming from his TBI. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


